DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 3/16/2020. Claims 1-9 are pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“automatic steering device” and “steering device” are a vehicle control unit and steering actuator, as disclosed in applicant’s specification, paragraph [0030] (PGPub) and FIG. 1, vehicle-12, vehicle control unit-52, and steering actuator-64; and
“position detection devices” are receivers for satellite-based positioning systems such as GPS, Glonass, or Galileo and/or cameras, as disclosed in applicant’s specification, paragraphs [0027] and [0030] and FIG. 1, receivers-48,58, cameras-60,60’, and image processing system-62,62’.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims should use the word “a” or “an” the first time an element is introduced, and should use “the” or “said” during subsequent use.
Terms should be used consistently in all claims, including dependent claims.
Regarding claim 2, “the steering device” lacks antecedent basis.
Claim 6 depends on claim 2.

Regarding claims 2-3 and 6, the phrase “position detection device” is used in claim 2 to refer to a satellite-based positioning system for detecting the position of the vehicle (applicant’s specification paragraph [0030]). The same phrase is also used in claim 3 to refer to a satellite-based positioning 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange (US 2006/0282205-A1, hereinafter Lange).
Regarding claim 1, Lange discloses:
at least one tool mounted on the working implement, the implement and the at least one tool configured to perform an agricultural operation (paragraph [0033] and FIG. 1A/B, implement-12);
an automatic steering device associated with the vehicle, the automatic steering device configured to guide the vehicle on an intended vehicle path (paragraphs [0039-0041]; FIG. 1A/B, path-13, and vehicle-14; and FIG. 2, dual guidance computer-26, autopilot steering device-28, and dual logic device-58);

the actuator connected to an implement control unit that can be operated to control the actuator in such a way that the working implement is moved on an intended path of the working implement and the implement control unit is set up to compensate a lateral deviation of the vehicle from the intended path of the vehicle through actuation of the actuator (paragraphs [0039-0040] and FIG. 2, adjustable hitch-16A/B, dual guidance computer-26, and dual logic device-58);
wherein the implement control unit is programmed to pre-set the actuator (paragraphs [0078-0085] and FIG. 11, row sensors-25, swath end detector-152, swath start detector-154, GPS XTE calculator-162, switch-164, and guidance computer-166); and
after a turning operation in a position in which the effects of the turning operation is compensated (paragraphs [0086-0090] and FIG. 12, steer implement along swath by row offsets-206, detect swath end-222, disengage steering of implement-226, raise implement-228, center implement-230, calibrated GPS position of implement within threshold of next swath start position? – 260A, and lower implement-266).
Regarding claim 2, Lange further discloses:
wherein the steering device of the vehicle is connected to a position detection device for detecting the position of the vehicle (paragraph [0034] and FIG. 1A/B, vehicle-14, global positioning system (GPS) receiver-24, dual guidance computer-26, and autopilot steering device-28); and
the steering device configured to steer the vehicle on the intended path of the vehicle on the basis of the detected position of the vehicle and the intended path information (paragraphs [0039-0041]; FIG. 1A/B, path-13, and vehicle-14; and FIG. 2, dual guidance computer-26, autopilot steering device-28, and dual logic device-58).
Regarding claim 3, Lange further discloses:
wherein the implement control unit is connected to a position detection device for detecting the position of the working implement (paragraph [0036] and FIG. 1A/B, implement-12, dual guidance computer-26, and GPS antenna-48); and
the implement control unit configured to guide the working implement on the intended path of the implement on the basis of the detected position of the working implement and the intended path information (paragraphs [0039-0040] and FIG. 2, adjustable hitch-16A/B, dual guidance computer-26, and dual logic device-58).
Regarding claim 4, Lange further discloses:
wherein the intended path information includes at least one of a stored path and an intended position relative to a feature on a field (paragraphs [0063-0064] and FIG. 8, row position sensors-25, dual guidance computer-26D, memory-56, and dual logic device-58D).
Regarding claim 5, Lange further discloses:
wherein the feature on the field is a row of plants (paragraphs [0063-0064] and FIG. 8, row position sensors-25, dual guidance computer-26D, memory-56, and dual logic device-58D).
Regarding claim 6, Lange further discloses:
wherein the position detection device includes at least one of a receiver of a positioning system, a camera and a rangefinder (paragraphs [0034] and [0036]; and FIG. 1A/B, implement-12, vehicle-14, global positioning system (GPS) receiver-24, and GPS antenna-48).
Regarding claim 8, Lange further discloses:
wherein the implement control unit is programmed to (paragraphs [0078-0085] and FIG. 11, hitch offset, row sensors-25, swath end detector-152, swath start detector-154, GPS XTE calculator-162, switch-164, and guidance computer-166); and

Regarding claim 9, Lange further discloses:
wherein the implement control unit is programmed to (paragraphs [0078-0085] and FIG. 11, swath end detector-152, and guidance computer-166); and
automatically detect a turning operation (paragraphs [0088-0090] and FIG. 12, detect swath end-222, disengage steering of implement-226, and raise implement-228).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sapilewski et al. (US 2008/0195268-A1) discloses an implement steering system with a sensor for detecting tilt of the implement and another sensor for detecting position of the implement. Based on sensor data, the implement path is corrected to correspond to a desired path of travel.
Schmidt et al. (US 2010/0006308-A1) discloses a hydraulic hitch mechanism for pulling a farm implement. The hydraulic hitch mechanism uses GPS data to adjust the lateral position of the implement.
Medagoda et al. (US 2017/0144701-A1) discloses an implement controller which steers an implement based on vehicle sensor data and implement sensor data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667